DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruile et al. (US PGPub 20130051588)
As per claim 1:
Ruile et al. discloses in Fig. 5:
An acoustic wave device (title) comprising: 
a substrate including a piezoelectric material ([0009, 0014, 0021, etc.]);
 and interdigital transducer (IDT) electrodes (seen in Fig. 5, [0009, 0014, 0021, etc.]) disposed on a surface of the substrate, the IDT electrodes having gap regions (outer edge regions ARB), edge regions (inner edge regions IRB), and center regions (central excitation region ZAB), a maximum width of the IDT electrodes in the gap regions being greater than the maximum width of the IDT electrodes in the edge regions (as seen in Fig. 5).
	Ruile et al. does not disclose in Fig. 5:
 a velocity of an acoustic wave in the gap regions to be greater than the velocity of the acoustic wave in the center regions, and the velocity of the acoustic wave in the center regions to be greater than the velocity of the acoustic wave in the edge regions.
	Ruile et al. discloses in Fig. 1:
A velocity profile of the acoustic track according to gap, edge, and center regions (ARB, IRB, and ZAB, respectively) wherein a velocity of an acoustic wave in the gap regions to be greater than the velocity of the acoustic wave in the center regions, and the velocity of the acoustic wave in the center regions to be greater than the velocity of the acoustic wave in the edge regions.
	Ruile et al. discloses in Figs. 4-9, 14b, & 15:
Various methods of altering the shape and weighting of the edge region to obtain a desired velocity profile ([0031, 0035, 00144, 0181, 0182).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the weighting of Fig. 5 of Ruile et al. to have a velocity profile with similar relative velocities to that of Fig. 1, to provide the benefit of a desired velocity profile, as the choice of velocity profile in Ruile et al. is presented as a design parameter with a limited number of options (both [0010] and [0015] cite the inner edge region IRB as having a velocity that differs from the central region ARB, with the velocity being lower or higher each being considered as one variant [0011 & 0018]).

As per claim 2:
	Ruile et al. discloses in Fig. 13 & Figs. 14-22c:
	A variety of variations of electrode finger designs in center (ZAB), edge (IRB), and gap (ARB1-2) regions (shown in Fig. 13) which can be modified through the variations of Figs. 14-22c to achieve a desired piston mode ([0189]).
	Ruile et al. does not disclose in Fig. 5:
	an average width of the IDT electrodes in the gap region is greater than the average width of the IDT electrodes in the edge regions and greater than the average width of the IDT electrodes in the center regions.
	Ruile et al. discloses in Fig. 18a-b:
	A configuration wherein the gap regions (ARB) are subdivided into two sections, with a portion (ARB2) corresponding to the width of the central regions ([0204]) and a portion (ARB1) with a width wider than the IDT electrodes in the central regions.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the configuration of Fig. 18A in combination with the combination of claim 1 as an obvious combination/variation of the disclosed variations of Ruile et al. as taught by Ruile et al. ([0232]) that may be used in combination to provide the benefit of a well-defined piston mode ([0189]).

As per claim 3:
	Ruile et al. does not disclose in Fig. 5:
IDT electrode extensions extending from the IDT electrodes in a widthwise direction from the IDT electrodes in the gap regions.
	Ruile et al. discloses in Fig. 18a-b: 
IDT electrode extensions (additional width in ARB1) extending from the IDT electrodes in a widthwise direction from the IDT electrodes in the gap regions.
	As a result of the combination of claim 2, IDT electrode extensions extending from the IDT electrodes in a widthwise direction from the IDT electrodes in the gap regions.

As per claim 4:
Ruile et al. does not disclose in Fig. 5:
the IDT electrode extensions extend partially into extending regions of IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend.
	Ruile et al. discloses in Fig. 18a: 
IDT electrode extensions (additional width in ARB1) extending from the IDT electrodes in a widthwise direction from the IDT electrodes in the gap regions.
As a result of the combination of claim 2, the IDT electrode extensions extend partially into extending regions (areas between IDT fingers) of IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend.

As per claim 5:
Ruile et al. does not disclose in Fig. 5:
the IDT electrode extensions extend fully into extending regions of the IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend.	
Ruile et al. discloses in Fig. 18b:
the IDT electrode extensions (additional width in ARB1) extend fully into extending regions of the IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend. 
As a result of the combination of claim 2, the IDT electrode extensions extend fully into extending regions (areas between IDT fingers) of IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend.

As per claim 6:
Ruile et al. does not disclose in Fig. 5:
the IDT electrode extensions extend beyond extending regions of the IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend.	
Ruile et al. discloses in Fig. 18b:
the IDT electrode extensions (additional width in ARB1) extend beyond extending regions (regions between adjacent fingers) of the IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend. 
As a result of the combination of claim 2, the IDT electrode extensions extend beyond extending regions (areas between IDT fingers) of IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend.

As per claim 7:
Ruile et al. does not disclose in Fig. 5:
 a distance between the IDT electrode extensions and tips of IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend is less than widths of the IDT electrodes in the edge regions and in the center regions.
	Ruile et al. discloses that the distance between the central region and the outer edge region is a design parameter based on whether the slowness is convex or concave, and further based on the operating frequency and the velocity in the central and edge regions ([0053-0057]), and the lateral distance between the ends of the electrode fingers determines the widths of the outer edge regions ([0061]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for a distance between the IDT electrode extensions and tips of IDT electrodes adjacent to the IDT electrodes from which the IDT electrode extensions extend is less than widths of the IDT electrodes in the edge regions and in the center regions, as the distance between extensions and tips of the IDT electrodes is a design parameter as taught by Ruile et al. ([0053-0057 & 0061]) based on the desired slowness and frequency of the resonator as taught by Ruile et al., that further provides the benefit of   helping to determine the capacitance of the electrode (distance between electrode surfaces, and area of electrodes facing each other), as is well understood in the art.

As per claim 8:
	Ruile et al. does not disclose in Fig. 5:
widths of the IDT electrode extensions in a direction perpendicular to a propagation direction of a main acoustic wave through the device is less than widths of the IDT electrodes in the edge regions and in the center regions.
Ruile et al. discloses that the distance between the central region and the outer edge region is a design parameter based on whether the slowness is convex or concave, and further based on the operating frequency and the velocity in the central and edge regions ([0053-0057]), and the width of the inner edge region may be significantly wider than the outer edge region ([0057]), and the width of the central region may be wider than the inner edge region (as seen in Fig. 5).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for widths of the IDT electrode extensions in a direction perpendicular to a propagation direction of a main acoustic wave through the device is less than widths of the IDT electrodes in the edge regions and in the center regions, as the width of the outer edge region, as disclosed by the variations of Ruile et al., and further to provide the benefit of controlling the velocity profile of the resonator by adjusting the metallization in the outer edge region, as taught by Ruile et al. ([0094], wherein increasing the metallization (e.g. width) of a region changes the velocity of the region)

As per claim 9:
	Ruile et al. discloses in Fig. 5:
widths of portions of the IDT electrodes in the gap regions are greater than widths of the IDT electrodes in the edge regions.

As per claim 10:
	Ruile et al. does not disclose in Fig. 5:
widths of portions of the IDT electrodes in the gap regions are less than widths of the IDT electrodes in the edge regions.
Ruile et al. discloses in Fig. 22a:
widths of portions of the IDT electrodes in the gap regions (portions shown in TG) are less than widths of the IDT electrodes in the edge regions.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the configuration of Fig. 22a in combination with the combination of claim 1 as an obvious combination/variation of the disclosed variations of Ruile et al. as taught by Ruile et al. ([0232]) that may be used in combination to provide the benefit of a well-defined piston mode ([0189]).
As a result of the combination, widths of portions of the IDT electrodes in the gap regions are less than widths of the IDT electrodes in the edge regions.

As per claim 11:
Ruile et al. does not disclose in Fig. 5:
widths of portions of the IDT electrodes in the gap regions are greater than widths of the IDT electrodes in the center regions.
Ruile et al. discloses in Fig. 18a-b:
A configuration wherein the gap regions (ARB) are subdivided into two sections, with a portion (ARB2) corresponding to the width of the central regions ([0204]) and a portion (ARB1) with a width wider than the IDT electrodes in the central regions.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the configuration of Fig. 18A in combination with the combination of claim 1 as an obvious combination/variation of the disclosed variations of Ruile et al. as taught by Ruile et al. ([0232]) that may be used in combination to provide the benefit of a well-defined piston mode ([0189]).
	As a result of the combination, widths of portions of the IDT electrodes in the gap regions are greater than widths of the IDT electrodes in the center regions.
	
As per claim 12:
	Ruile et al. does not disclose in Fig. 5:
widths of portions of the IDT electrodes in the gap regions are less than widths of the IDT electrodes in the center regions.
Ruile et al. discloses in Fig. 22a:
widths of portions of the IDT electrodes in the gap regions (portions shown in TG) are less than widths of the IDT electrodes in the center regions.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the configuration of Fig. 22a in combination with the combination of claim 1 as an obvious combination/variation of the disclosed variations of Ruile et al. as taught by Ruile et al. ([0232]) that may be used in combination to provide the benefit of a well-defined piston mode ([0189]).
As a result of the combination, widths of portions of the IDT electrodes in the gap regions are less than widths of the IDT electrodes in the edge regions.

As per claim 13:
Ruile et al. does not disclose in Fig. 5:
widths of portions of the IDT electrodes in the gap regions are less than widths of the IDT electrodes in the center regions.
Ruile et al. discloses in Fig. 14a:
widths of portions of the IDT electrodes in the gap regions (portions shown in TG) are less than widths of the IDT electrodes in the center regions.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the configuration of Fig. 22a in combination with the combination of claim 1 as an obvious combination/variation of the disclosed variations of Ruile et al. as taught by Ruile et al. ([0232]) that may be used in combination to provide the benefit of a well-defined piston mode ([0189]).
As a result of the combination, widths of portions of the IDT electrodes in the gap regions are less than widths of the IDT electrodes in the edge regions.

As per claim 19:
Ruile et al. discloses in Fig. 5:
A radio frequency filter ([0002]) comprising: at least one acoustic wave device (title) including: 
a substrate including a piezoelectric material ([0009, 0014, 0021, etc.]);
 and interdigital transducer (IDT) electrodes (seen in Fig. 5, [0009, 0014, 0021, etc.]) disposed on a surface of the substrate, the IDT electrodes having gap regions (outer edge regions ARB), edge regions (inner edge regions IRB), and center regions (central excitation region ZAB), a maximum width of the IDT electrodes in the gap regions being greater than the maximum width of the IDT electrodes in the edge regions (as seen in Fig. 5).
Ruile et al. does not disclose in Fig. 5:
 a velocity of an acoustic wave in the gap regions to be greater than the velocity of the acoustic wave in the center regions, and the velocity of the acoustic wave in the center regions to be greater than the velocity of the acoustic wave in the edge regions.
Ruile et al. discloses in Fig. 1:
A velocity profile of the acoustic track according to gap, edge, and center regions (ARB, IRB, and ZAB, respectively) wherein a velocity of an acoustic wave in the gap regions to be greater than the velocity of the acoustic wave in the center regions, and the velocity of the acoustic wave in the center regions to be greater than the velocity of the acoustic wave in the edge regions.
Ruile et al. discloses in Figs. 4-9, 14b, & 15:
Various methods of altering the shape and weighting of the edge region to obtain a desired velocity profile ([0031, 0035, 00144, 0181, 0182).
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the weighting of Fig. 5 of Ruile et al. to have a velocity profile with similar relative velocities to that of Fig. 1, to provide the benefit of a desired velocity profile, as the choice of velocity profile in Ruile et al. is presented as a design parameter with a limited number of options (both [0010] and [0015] cite the inner edge region IRB as having a velocity that differs from the central region ARB, with the velocity being lower or higher each being considered as one variant [0011 & 0018]).

As per claim 20:
Ruile et al. discloses in Fig. 5:
An electronics module (component in mobile radio applications, [0005]) comprising at least one radio frequency filter ([0002]) including at least one acoustic wave device (title), the at least one acoustic wave device including: 
a substrate including a piezoelectric material ([0009, 0014, 0021, etc.]);
 and interdigital transducer (IDT) electrodes (seen in Fig. 5, [0009, 0014, 0021, etc.]) disposed on a surface of the substrate, the IDT electrodes having gap regions (outer edge regions ARB), edge regions (inner edge regions IRB), and center regions (central excitation region ZAB), a maximum width of the IDT electrodes in the gap regions being greater than the maximum width of the IDT electrodes in the edge regions (as seen in Fig. 5).
Ruile et al. does not disclose in Fig. 5:
 a velocity of an acoustic wave in the gap regions to be greater than the velocity of the acoustic wave in the center regions, and the velocity of the acoustic wave in the center regions to be greater than the velocity of the acoustic wave in the edge regions.
Ruile et al. discloses in Fig. 1:
A velocity profile of the acoustic track according to gap, edge, and center regions (ARB, IRB, and ZAB, respectively) wherein a velocity of an acoustic wave in the gap regions to be greater than the velocity of the acoustic wave in the center regions, and the velocity of the acoustic wave in the center regions to be greater than the velocity of the acoustic wave in the edge regions.
Ruile et al. discloses in Figs. 4-9, 14b, & 15:
Various methods of altering the shape and weighting of the edge region to obtain a desired velocity profile ([0031, 0035, 00144, 0181, 0182).
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the weighting of Fig. 5 of Ruile et al. to have a velocity profile with similar relative velocities to that of Fig. 1, to provide the benefit of a desired velocity profile, as the choice of velocity profile in Ruile et al. is presented as a design parameter with a limited number of options (both [0010] and [0015] cite the inner edge region IRB as having a velocity that differs from the central region ARB, with the velocity being lower or higher each being considered as one variant [0011 & 0018]).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Ruile et al. (US PGPub 20130051588) as applied to claim 1 above, and further in view of Solal et al. (US PGPub 20110068655)
	The resultant combination discloses the acoustic wave device of claim 1 as rejected above.
As per claim 14:
Ruile et al. does not disclose
a first dielectric film having a lower surface disposed on the IDT electrodes and the surface of the substrate and a second dielectric film having an acoustic velocity greater than an acoustic velocity of the first dielectric film disposed on an upper surface of the first dielectric film, the second dielectric film having a thickness in the center regions that is greater than the thickness of the second dielectric film in the edge regions and in the gap regions.
	Solal et al. discloses in Fig. 16b:
An acoustic wave device operating in a piston mode (title) wherein a first dielectric film (first dielectric film 92) having a lower surface disposed on IDT electrodes (electrode portions 52) and the surface of a substrate (piezoelectric crystal and substrate 12) and a second dielectric film (second dielectric layer 94 & third dielectric layer 96) having an acoustic velocity greater than an acoustic velocity of the first dielectric film (silicon nitride vs silicon oxide, [0038, 0067]) disposed on an upper surface of the first dielectric film, the second dielectric film having a thickness in the center regions that is greater than the thickness of the second dielectric film in the edge regions and in the gap regions (thickness of 94+96 vs 94 alone).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the resonator of the resultant combination with the dielectric layers of Solal et al. to provide the benefit of reducing temperature sensitivity, as taught by Solal et al. ([0069]) and to provide the benefit of controlling the velocity to obtain a flat propagation mode as taught by Solal et al. ([0067]).

As per claim 15:
Ruile et al. does not disclose:
a first dielectric film having a lower surface disposed on the IDT electrodes and the surface of the substrate and a second dielectric film having an acoustic velocity greater than an acoustic velocity of the first dielectric film disposed on an upper surface of the first dielectric film, the second dielectric film having a thickness in the center regions and in first portions of the edge regions that is greater than the thickness of the second dielectric film in second portions of the edge regions and in the gap regions.
Solal et al. discloses in Fig. 16b:
An acoustic wave device operating in a piston mode (title) wherein a first dielectric film (first dielectric film 92) having a lower surface disposed on IDT electrodes (electrode portions 52) and the surface of a substrate (piezoelectric crystal and substrate 12) and a second dielectric film (second dielectric layer 94 & third dielectric layer 96) having an acoustic velocity greater than an acoustic velocity of the first dielectric film (silicon nitride vs silicon oxide, [0038, 0067]) disposed on an upper surface of the first dielectric film, the second dielectric film having a thickness in the center regions that is greater than the thickness of the second dielectric film in the edge regions and in the gap regions (thickness of 94+96 vs 94 alone).
	Solal et al. further discloses:
The thickness and the edge width may be modified to obtain a flat propagation mode ([0067]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the resonator of the resultant combination with the dielectric layers of Solal et al. to provide the benefit of reducing temperature sensitivity, as taught by Solal et al. ([0069]) and to provide the benefit of controlling the velocity to obtain a flat propagation mode as taught by Solal et al. ([0067]).
	It would have been further obvious to modify the thickness of the second dielectric film in a first inner portion of the edge regions to be thicker than the thickness of the second dielectric film in second portions of the edge regions and in the gap regions as a design parameter to provide the benefit of flattening the propagation mode as taught by Solal et al. ([0067]).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Ruile et al. (US PGPub 20130051588) as applied to claim 1 above, and further in view of Huck (US PGPub 20210313961)
	The resultant combination discloses the acoustic wave device of claim 1 as rejected above.
As per claim 16:
	The resultant combination does not disclose:
each of a plurality of the IDT electrodes includes a portion in an outer side of one of the gap regions that has a central axis that is offset in a direction parallel to a propagation direction of a main acoustic wave through the resonator from a central axis of a portion of the IDT electrode in an inner side of the one of the gap regions.
	Huck et al. discloses in Fig. 14b:
	An acoustic wave device operating in a piston mode (abstract), wherein a gap region (G) between a busbar (BB) and edges of a central excitation area (CEA) comprising a plurality of IDT electrodes (electrode fingers EF), wherein the plurality of the IDT electrodes includes a portion in an outer side of one of the gap regions that has a central axis that is offset in a direction parallel to a propagation direction of a main acoustic wave through the resonator from a central axis of a portion of the IDT electrode in an inner side of the one of the gap regions (each bus bar connector (BBC) portion is offset with respect to the adjacent one).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the gap short structure with bus bar connectors of Huck et al. to provide the benefit of suppressing transversal modes of piston modes as taught by Huck et al. (abstract).
	As a result of the combination, each of a plurality of the IDT electrodes includes a portion in an outer side of one of the gap regions that has a central axis that is offset in a direction parallel to a propagation direction of a main acoustic wave through the resonator from a central axis of a portion of the IDT electrode in an inner side of the one of the gap regions.

	As per claim 17:
The resultant combination does not disclose:
the central axis of the portions of each of the plurality of the IDT electrodes in the outer side of the one of the gap regions is offset in the direction parallel to the propagation direction of the main acoustic wave through the resonator from central axes of portions of the IDT electrodes in a center region of the resonator.
Huck et al. discloses in Fig. 14b:
An acoustic wave device operating in a piston mode (abstract), wherein a gap region (G) between a busbar (BB) and edges of a central excitation area (CEA) comprising a plurality of IDT electrodes (electrode fingers EF), wherein the plurality of the IDT electrodes includes a portion in an outer side of one of the gap regions that has a central axis that is offset in a direction parallel to a propagation direction of a main acoustic wave through the resonator from a central axis of a portion of the IDT electrode in an inner side of the one of the gap regions (each bus bar connector (BBC) portion is offset with respect to the adjacent one).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the gap short structure with bus bar connectors of Huck et al. to provide the benefit of suppressing transversal modes of piston modes as taught by Huck et al. (abstract).
	As a result of the combination, the central axis of the portions of each of the plurality of the IDT electrodes in the outer side of the one of the gap regions is offset in the direction parallel to the propagation direction of the main acoustic wave through the resonator from central axes of portions of the IDT electrodes in a center region of the resonator.

As per claim 18:
	The resultant combination does not disclose:
the central axis of the portion of each of the plurality of the IDT electrodes in the outer side of the one of the gap regions is offset in the direction parallel to the propagation direction of the main acoustic wave through the resonator from a central axis of an adjacent IDT electrode.
Huck et al. discloses in Fig. 14b:
An acoustic wave device operating in a piston mode (abstract), wherein a gap region (G) between a busbar (BB) and edges of a central excitation area (CEA) comprising a plurality of IDT electrodes (electrode fingers EF), wherein the plurality of the IDT electrodes includes a portion in an outer side of one of the gap regions that has a central axis that is offset in a direction parallel to a propagation direction of a main acoustic wave through the resonator from a central axis of a portion of the IDT electrode in an inner side of the one of the gap regions (each bus bar connector (BBC) portion is offset with respect to the adjacent one).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the gap short structure with bus bar connectors of Huck et al. to provide the benefit of suppressing transversal modes of piston modes as taught by Huck et al. (abstract).
	As a result of the combination, the central axis of the portion of each of the plurality of the IDT electrodes in the outer side of the one of the gap regions is offset in the direction parallel to the propagation direction of the main acoustic wave through the resonator from a central axis of an adjacent IDT electrode.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843